[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 08-13014                   JANUARY 21, 2009
                           ________________________             THOMAS K. KAHN
                                                                    CLERK
                      D. C. Docket No. 06-81041-CV-DMM

SECURITIES AND EXCHANGE COMMISSION,


                                                                   Plaintiff-Appellee,

                                       versus

JAMIE L. SOLOW,

                                                               Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (January 21, 2009)

Before HULL, WILSON and HILL, Circuit Judges.

PER CURIAM:

      After review and oral argument, we conclude that the Defendant, Jamie L.

Solow, has not shown reversible error in (1) the district court’s order, dated March
26, 2008, denying Solow’s motion for judgment as a matter of law, or in the

alternative for a new trial, (2) the district court’s order, dated September 10, 2007,

granting the Securities Exchange Commission’s motion for leave to file a second

amended complaint, (3) the district court’s order, dated May 10, 2007, denying

Solow’s motion to dismiss, (4) the district court’s order, dated January 22, 2008,

denying Solow’s motions in limine, (5) the jury’s finding as enumerated on the

general verdict form dated January 31, 2008, and (6) the district court’s entry of

final judgment, dated May 14, 2008, in favor of the SEC.

      AFFIRMED.